Title: From Thomas Jefferson to Thomas Newton, 18 September 1801
From: Jefferson, Thomas
To: Newton, Thomas


Dear Sir
Monticello Sep. 18. 1801.
The Secretary of the Treasury informs me that he is obliged to remove mr Wilkins the collector at Cherrystone’s on the Eastern shore, having never rendered any account of his collection since Dec. 1796. and that he can get no information whom to put in his place. he says ‘the successor should have integrity, keenness & firmness. there is much smuggling in that district, & the people being in the habit of favouring it, it will require some exertions to put an end to it.’ to increase our difficulties I am afraid it is not easy to find a republican there, and yet after so many years exclusion justice calls aloud for their being introduced into the offices falling [vacant.] accustomed to repose myself on your zeal for the public good, I take the liberty of solliciting your enquiries for a proper character to give this appointment to, which I presume will be practicable from Norfolk. I have no republican acquaintance on the Eastern shore to whom I could apply.  Mr. Barnes, whom I had desired to pay 700. D. to mr Taylor the first week of this month, informs he has done it, & I wrote some time ago to mr Taylor to know if he could let me have any more of the same qualitied Madeira. Accept assurances of my constant esteem & respect.
Th: Jefferson
